   Case: 1:16-cv-09788 Document #: 450 Filed: 08/20/19 Page 1 of 3 PageID #:10724




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MAUI JIM, INC., an Illinois Corporation       )
                                              ) Case No. 1:16-cv-09788
               Plaintiff,                     )
                                              ) District Judge Marvin E. Aspen
         v.                                   ) Magistrate Judge Jeffrey T. Gilbert
                                              )
SMARTBUY GURU ENTERPRISES, a                  )
Cayman Island Company, MOTION                 )
GLOBAL LTD., a Hong Kong Company,             )
SMARTBUYGLASSES SOCIETÁ A                     )
RESPONSABILITÁ       LIMITATA,  an            )
Italian Company, SMARTBUYGLASSES              )
OPTICAL LIMITED, a Hong Kong                  )
company,                                      )
                                              )
               Defendants.                    )

 DEFENDANTS’ MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF MOTION
 TO EXCLUDE SURVEY AND TESTIMONY OF BRIAN M. SOWERS UNDER SEAL

         Pursuant to Local Rules 5.8 and 26.2, Defendants SmartBuy Guru Enterprises, Motion

Global Ltd., SmartBuyGlasses Societá a Responsabilitá Limita, and SmartBuyGlasses Optical

Limited (collectively, “SmartBuyGlasses”) hereby move this Court for an order permitting them

to file under seal Defendants’ Reply in Support of Motion to Exclude Survey and Testimony of

Brian M. Sowers. In support, SmartBuyGlasses states as follows:

         1.    On October 25, 2017, this Court entered an Agreed Confidentiality Order

(“Confidentiality Order”) pertaining to the protection of confidential information produced in the

course of discovery in this case. (ECF 51.)

         2.    Pursuant to Paragraph 5(c) of the Confidentiality Order, the parties and their

counsel are prohibited from disclosing or permitting “the disclosure of any Confidential



{8282807: }
   Case: 1:16-cv-09788 Document #: 450 Filed: 08/20/19 Page 2 of 3 PageID #:10725




Information to any third person or entity,” excepting, among others, this Court, witnesses at

depositions, and the parties’ experts.

         3.    Paragraph 7 of the Confidentiality Order provides that the Order “does not, by

itself, authorize the filing of any document under seal. Any party wishing to file a document

designated as Confidential Information in connection with a motion, brief, or other submission to

the court must comply with LR 26.2.”

         4.    SmartBuyGlasses seeks leave to file under seal the above-referenced reply brief,

which it provisionally filed under seal, because it contains material designated as confidential

under the Confidentiality Order.

         WHEREFORE, SmartBuyGlasses respectfully moves this Court for an order granting it

leave to file Defendants’ Reply In Support of Motion to Exclude Survey and Testimony of Brian

M. Sowers under seal.

Dated: August 20, 2019                       Respectfully submitted,

                                             SMARTBUY GURU ENTERPRISES, MOTION
                                             GLOBAL LTD., SMARTBUYGLASSES
                                             SOCIETÁ A RESPONSABILITÁ LIMITATA,
                                             SMARTBUYGLASSES OPTICAL LIMITED

                                             By: /s/ Stephen J. Rosenfeld
                                             One of their attorneys

                                             Stephen J. Rosenfeld (Bar No. 6216769)
                                             Jennifer D. Armstrong
                                             Jacob D. Radecki
                                             McDonald Hopkins LLC
                                             300 North LaSalle, Suite 1400
                                             Chicago, IL 60654
                                             Phone: (312) 642-6103
                                             Attorneys for Defendants
                                             E-mail: srosenfeld@mcdonaldhopkins.com
                                                     jarmstrong@mcdonaldhopkins.com
                                                     jradecki@mcdonaldhopkins.com




{8282807: }                                    2
   Case: 1:16-cv-09788 Document #: 450 Filed: 08/20/19 Page 3 of 3 PageID #:10726




                                  CERTIFICATE OF SERVICE

          The undersigned, an attorney, hereby certifies that, on August 20, 2019, a true and correct

copy of the foregoing document was served via the Court’s CM/ECF system on all counsel of

record.

                                                       /s/ Stephen J. Rosenfeld




{8282807: }
